ST ARCHER, Justice,
concurring.
(Filed Dec. 12, 2002)
As a society we expect a lot from our teachers.
We hand our children over to our teachers and expect safekeeping, encouragement, opportunities, challenges, and results.
For them every-day efforts in performing this awesome task, we pay our teachers substandard salaries. And in part to make up for the substandard salaries, we promise our teachers a reasonably high degree of job security.
If we did not do so, we would have a much harder time recruiting and retaining capable teachers.
The “cost” of a reasonably high degree of job security is that a school board, in all but the most extreme cases, MUST follow progressive discipline. That means that in the instant case, because Mrs. Maxey acted out of line, she must be disciplined appropriately AND given a meaningful opportunity to improve, to assure her employer that this sort of conduct is not likely to reoccur. To simply drop the axe on a teacher with long-time service — most of which was exemplary — is neither fair to the teacher nor the system in which she teaches.
The dissent suggests that the school board had no duty to follow progressive discipline, because Mrs. Maxey was “insubordinate.” But almost any kind of conduct can be “set up” or characterized as “insubordination.” As a general rule, as I see it, regardless of how the employer chooses to characterize the employee’s conduct, if it is reasonably eor-reetable misconduct, progressive discipline must be followed.
Our grievance institutions and our courts must hold the line in these sorts of cases and insist that school officials adhere to the progressive discipline principle.
To do otherwise would invite abuse in administering our educational personnel system. More importantly, it would undermine one of our most important mechanisms for recruiting and keeping good teachers.1

. If making some kind of off-hand remark about "shooting a principal” is a dischargeable offense, then I venture to say that more than a few West Virginia classroom teachers have qualified in past years. The fact is that good people who are under severe stress can get angry and afraid and say stupid tilings — but that is not a reason to fire them.